MEMORANDUM **
David Selinger appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) order denying his motion to reopen the time to file a notice of appeal. We have jurisdiction under 28 U.S.C. § 158(d). We review for abuse of discretion. Arai v. Am. Bryce Ranches Inc., 316 F.3d 1066, 1069-70 (9th Cir.2003). We affirm in part and dismiss in part.
*255The BAP did not abuse its discretion by denying the motion to reopen because Selinger had not established the essential elements of Rule 4(a)(6) of the Federal Rules of Appellate Procedure. See Nunley v. City of L.A., 52 F.3d 792, 796 (9th Cir.1995) (explaining that the movant bears the burden of proving non-receipt of the entry of judgment); see also Arai, 316 F.3d at 1069 (holding that Rule 4(a)(6) does not require the court to grant the relief, even if the requirements are met).
To the extent Selinger seeks to appeal other issues, we lack jurisdiction to review them. See Fed. R.App. P. 4(a)(1)(A); Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir.2007) (“A timely notice of appeal is a non-waivable jurisdictional requirement.”).
Appellees’ motion to strike portions of Selinger’s opening brief is denied as moot.
AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.